Citation Nr: 0813788	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-13 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of a reduction from 100 percent to non-
compensable (zero percent) for the veteran's service-
connected lung cancer. 

2.  Evaluation of service-connected lung cancer disability, 
currently rated as noncompensably (zero percent) disabling.  

3.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to service-connected lung cancer 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran's appeal originally included a claim for 
compensation for a scar due to lung cancer surgery.  He was 
thereafter service connected for the scar, rated as non-
compensably disabling.  He appealed, seeking a 10 percent 
evaluation.  The scar was then re-evaluated as 10 percent 
disabling in a rating decision dated August 2007.  Because 
the 10 percent rating for the veteran's residual scar 
constitutes a full grant of the benefit sought on appeal, the 
scar issue is no longer on appeal.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
the veteran asserted that the RO was "not looking at the 
total picture of what this condition [lung cancer] has done 
to me physically and mentally."  As this reference to a 
mental side-effect of his service-connected lung cancer and 
its treatment could be construed as an informal claim for 
service connection for a mental disorder, it is referred to 
the agency of original jurisdiction (AOJ) for appropriate 
action.  

During the course of a hearing before the undersigned 
Veterans Law Judge, the veteran indicated that eczema he had 
had on his back for some time had spread since his lung 
cancer was discovered and treated.  He suggested that eczema 
was worse because of treatment for service-connected 
disability.  As this appears to be an informal claim for 
service connection, it too is referred to the AOJ for 
appropriate action.  

(Consideration of evaluation of the veteran's lung cancer 
increased rating claim and his claim for service connection 
for CAD is deferred pending completion of the development 
sought in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  On February 8, 2005, the veteran was service connected 
for lung cancer, with an evaluation of 100 percent made 
effective from September 16, 2004.  

2.  On August 3, 2005, the veteran was notified that, based 
on the findings of a VA examination dated in June 2005, the 
RO was proposing to reduce evaluation of the veteran's 
service-connected lung cancer from 100 percent to zero 
percent disabling.  

3.  On August 1, 2006, the RO notified the veteran that 
evaluation of his service-connected lung cancer was reduced 
from 100 percent to zero percent disabling, effective from 
November 1, 2006.  

4.  From June 2005, the veteran's lung cancer disability 
caused no worse than mild ventilatory impairment with no 
other pulmonary dysfunction.  


CONCLUSION OF LAW

Reduction in a rating of service-connected lung cancer from 
100 percent to zero percent disabling was proper.  
38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 
4.97, Diagnostic Code 6819 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

Here, the issue before the Board is a question of propriety 
of a reduction undertaken by the RO.  This action was not 
prompted by a claim submitted by the veteran, but instead was 
undertaken as a result of a medical examination scheduled by 
the RO.  When service connection for lung cancer and a 100 
percent rating were awarded, the veteran was told in a 
February 2005 letter that an examination would be scheduled 
later to determine the severity of his newly service-
connected disability.  This was done in June 2005.  The RO 
thereafter followed the procedures outlined in 38 C.F.R. 
§ 3.105(e), which included notice requirements specifically 
relating to reductions of compensation awards, as will be 
discussed in greater detail below.  Consequently, the notice 
requirements of the VCAA do not apply.  

The veteran underwent surgery in June 2004 for removal of a 
cancerous mass in his chest.  The record shows that the upper 
lobe of the left lung was removed in the process.  In a 
February 2005 rating decision, the veteran was granted 
service connection for lung cancer based on a presumption of 
exposure to ionizing radiation while in service, rated as 100 
percent disabling effective September 16, 2004, the date of 
the veteran's claim.  

The veteran's lung cancer has been evaluated utilizing the 
rating criteria found at 38 C.F.R. § 4.97, Diagnostic Code 
6819.  Under Diagnostic Code 6819, all malignant neoplasms in 
any specified part of respiratory system, except for skin 
growths, are rated as 100 percent disabling.  A Note to 
Diagnostic Code 6819 specifies that  

A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six 
months after discontinuance of such treatment, the 
appropriate disability rating shall be determined 
by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals.  

38 C.F.R. § 4.97, Diagnostic Code 6819.  Section 3.105(e) 
states that, where a reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  After notification of the proposed 
reduction, the beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that 60-day 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which the 60-day period following the final rating 
action expires.  38 C.F.R. § 3.105(e).  

Here, the record shows the veteran underwent his lung surgery 
for removal of a cancerous tumor in June 2004, and that his 
chemo therapy was stopped after administration of the second 
cycle in September 2004.  There being no evidence of local 
recurrence or metastasis of the cancer, the veteran underwent 
his mandatory VA examination in June 2005, more than six 
months after discontinuance of treatments for lung cancer.  
The examination included x-rays and pulmonary function tests 
(PFTs).  

Examination revealed a well-healed scar of the left upper 
thoracic segment of the back.  (Service connection has been 
granted for the scar, which is not the subject of the present 
decision.)  The lungs were clear to auscultation and 
percussion; no rales or rhonchi were present.  There were 
diminished breath sounds in the left base.  Examination of 
the heart revealed no abnormality.  There was no 
kyphoscoliosis or pectus excavatum that interfered with the 
veteran's breathing.  A chest x-ray showed elevation of the 
left diaphragm, but no masses, normal heart, and no pulmonary 
pathology.  Results of the PFTs showed that the veteran's 
Forced Expiratory Volume in one second (FEV-1) was 81 
percent; his FEV-1/Forced Vital Capacity (FVC) ratio was 
found to be 99 percent; his Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO(SB), or 
DLCO) was 115.  The examiner who interpreted the PFTs noted 
that a reduction in total lung capacity suggested a mild 
restrictive ventilatory impairment.  Spirometry was normal, 
and diffusing capacity for carbon monoxide was within normal 
limits.  

Based on this examination, the RO issued a rating decision in 
August 2005 proposing reduction of the evaluation of the 
veteran's lung cancer from 100 percent to zero percent.  In 
the cover letter to the rating decision the veteran was 
informed that he had 60 days in which to submit medical or 
other evidence to show that the reduction should not be made, 
and that, if no additional evidence was received, the benefit 
payment would stop the first day of the third month following 
the RO's notice to him of the final decision.  The veteran 
did not provide any additional evidence, and in a rating 
decision issued in August 2006, the RO reduced the evaluation 
of the veteran's lung cancer from 100 percent to zero 
percent, effective November 1, 2006.  

As regards the propriety of the procedures used to reduce 
evaluation of the veteran's lung cancer from 100 percent to 
zero percent, the Board finds no error.  Review of the 
foregoing reveals that the veteran underwent the mandatory VA 
examination more than six months after discontinuance of his 
treatment for lung cancer.  Thereafter a rating decision was 
issued in August 2005 announcing the proposed discontinuance 
of a compensable evaluation; the notification of the proposed 
reduction gave the veteran 60 days for the presentation of 
additional evidence.  In August 2006, well after the 
expiration of the 60-day period, the veteran having submitted 
no additional evidence, the RO issued the rating decision 
discontinuing the compensable evaluation of the disability.  
The announced reduction was made effective November 1, 2006, 
the day following the end of the month in which the 60-day 
period from the date of notice to the beneficiary of the 
final rating action expired.  In light of the foregoing, the 
Board finds that there was no procedural error in the 
reduction from 100 percent to zero percent for the veteran's 
service-connected lung cancer.  

Turning to the substantive question of the reduction of the 
veteran's lung cancer rating to zero percent, the Board notes 
that, in accordance with the Note to Diagnostic Code 6819, 
the veteran's lung cancer disability was to be rated based on 
any residuals found on his mandatory VA examination.  (As 
noted in the Introduction, the veteran's residual scar was 
separately evaluated and is not on appeal.  The scar residual 
is therefore not a part of this evaluation of residuals.)  As 
noted, the June 2005 examiner found no heart abnormality.  As 
regards the results of the PFTs, which evaluated what 
arguably could be the pulmonary residuals of the veteran's 
lung cancer disability (restrictive ventilatory impairment 
consistent with lung resection), the Board notes that PFT 
results may be evaluated in accordance with the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6840 (restrictive 
lung disease).  Under these criteria, in order to warrant a 
compensable evaluation, at least one of the FEV-1, FEV-1-
1/FVC, or  DLCO(SB) values must be less than 80 percent of 
predicted values.  None of the results of the June 2005 PFT 
was less than 80 percent, and a compensable evaluation was 
thus not warranted.  

In sum, the Board finds that the reduction of evaluation of 
the veteran's service-connected lung cancer from 100 percent 
to zero percent disabling was proper, and the veteran's 
appeal of this issue is therefore denied.  


ORDER

The reduction from 100 percent to non-compensable (zero 
percent) for service-connected lung cancer was proper; the 
appeal of this issue is denied.  


REMAND

The veteran has claimed during the course of his appeal, 
including at his hearing, that he is entitled to compensation 
for residuals of his lung cancer and its resulting surgery 
that resulted in loss of the upper lobe of his left lung.  
Notwithstanding the foregoing order that the RO's reduction 
of the lung cancer disability rating from 100 percent to non-
compensable was proper, the Board finds that, because of the 
veteran's continuing averments, and because the RO 
adjudicated the question of entitlement to a rating higher 
than zero percent in its de novo review undertaken in an 
April 2007 statement of the case, there remains on appeal a 
claim for an increased rating for the veteran's lung cancer 
disability.  

As regards this increased rating claim, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has recently articulated VA's duty to assist in the 
context of the VCAA.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vazquez-Flores, the Court determined 
that, for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Id. at 43.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

Review of the record discloses that the veteran has not been 
adequately notified in accordance with the requirements set 
out by the Court in Vazquez-Flores.  The Board will therefore 
remand this issue in order to ensure that the veteran 
receives the due process to which he is entitled.

In the course of his appeal, the veteran claimed that he has 
coronary artery disease (CAD) that is secondary to his 
service-connected lung cancer disability.  This claim was 
denied in a rating decision issued in August 2007.  The 
veteran filed a notice of disagreement (NOD), which was 
received three days after the instant appeal was certified to 
the Board.  By filing an NOD, the veteran has initiated 
appellate review of the claim.  The next step in the 
appellate process is for the AOJ to issue to the veteran a 
SOC summarizing the evidence relevant to this issue, the 
applicable legal authority, and the reasons that the AOJ 
relied upon in making its determination.  See 38 C.F.R. 
§ 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), citing Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Although the claims file was either on its way to or at the 
Board when the veteran filed his NOD, the Court has 
nevertheless required that the Board remand, rather than 
refer, the case to the AOJ in such situations for issuance of 
a SOC.  Id.  Consequently, the claim for service connection 
for coronary artery disease must be remanded to the AOJ for 
the issuance of a SOC.  

The remanding of this service connection issue must not be 
read as an acceptance of jurisdiction over the same by the 
Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should 
return this issue to the Board only if the veteran perfects 
his appeal in accordance with the provisions of 38 U.S.C.A. § 
7105.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his lung cancer 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life should be submitted.  Further, 
because the Diagnostic Code under which 
the claimant may be rated for his 
pulmonary function contain criteria 
necessary for entitlement to a higher 
disability rating that could be 
unsatisfied even by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, the veteran must be provided 
with at least general notice of the 
rating criteria.  In this instance, the 
notice should include information about 
the rating criteria used to rate the 
veteran's pulmonary function as related 
to his lung cancer disability and what is 
required to obtain a higher rating.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores at 43.  

2.  A SOC should be issued addressing the 
claim for secondary service connection 
for coronary artery disease.  The veteran 
and his representative should be given an 
opportunity to appeal.  The veteran and 
his representative are hereby reminded 
that appellate consideration of this 
claim may be obtained only if a timely 
appeal is perfected after a SOC is 
issued.  The coronary artery disease 
service connection issue should be 
returned to the Board only if a timely 
appeal is filed.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the increased rating 
issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  




 Department of Veterans Affairs


